                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JEFFERY SCOTT MARKS,                             )
 # 13963-003,                                     )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CRIMINAL NO. 14-00054-CG-B
                                                  )   CIVIL ACTION NO. 19-55-CG-B
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
        Respondent.                               )

                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated May 11, 2021

(Doc. 464) is ADOPTED as the opinion of this Court.                It is ORDERED that Petitioner

Jeffery Scott Marks’ Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255

(Docs. 400, 403) is DISMISSED with prejudice as time-barred, and that Marks is not entitled to

the issuance of a certificate of appealability or to proceed in forma pauperis on appeal.

       DONE and ORDERED this 30th day of June, 2021.

                                         /s/Callie V. S. Granade
                                         SENIOR UNITED STATES DISTRICT JUDGE
